Citation Nr: 1214373	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-24 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than June 26, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to February 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2006, January 2008, and March 2008 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The November 2006 rating decision, in pertinent part, declined to reopen the Veteran's claim of service connection for a neck disability.  The January 2008 rating decision denied service connection for bilateral hearing loss, tinnitus, and a back disability.  The March 2008 rating decision awarded service connection for PTSD, rated 70 percent, effective June 26, 2006.  In April 2009, a hearing was held before a Decision Review Officer (DRO) at the RO in the matters of service connection for a neck disability, bilateral hearing loss, tinnitus, and a back disability.  In January 2012, a Travel Board hearing was held before the undersigned regarding the claim to reopen a claim of service connection for a neck disability and the claim to establish an earlier effective date for the grant of service connection for PTSD.  Transcripts of these hearings are associated with the Veteran's claims file.

As an initial matter, the Board notes that at the time of the Veteran's notice of disagreement (NOD) with the January 2008 denial of service connection for a back disability, he also initiated appeals as to the denials of service connection for bilateral hearing loss and tinnitus.  See January 2008 NOD.  A statement of the case (SOC), issued in July 2010, encompassed all matters, i.e., the denials of service connection for a back disability, bilateral hearing loss, and tinnitus.  In his August 2010 VA Form 9, substantive appeal, the Veteran limited his appeal to the matter of service connection for a back disability.  Accordingly, the matters of service connection for bilateral hearing loss and tinnitus are not before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302-20.304.
Regarding the claim to reopen a claim of service connection for a neck disability, although the RO reopened such claim and addressed the issue on the merits in a July 2010 supplemental SOC (SSOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The matters of service connection for a back disability and for a neck disability (on de novo review) are being REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. An unappealed September 2003 rating decision denied service connection for PTSD; clear and unmistakable error (CUE) in that decision is not alleged.

2. After the September 2003 rating decision, the first communication from the Veteran evidencing an intent to reopen a claim of service connection for PTSD was received on June 26, 2006.

3. A September 1974 rating decision denied the Veteran service connection for a neck disability based essentially on findings that although he was treated in service for complaints related to the neck, it was not shown that he had a residual disability; a final November 1975 Board decision upheld the decision.  

4. Evidence received since the November 1975 Board decision includes evidence not of record at the time of that decision which indicates the Veteran has a current neck disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1. An effective date prior to June 26, 2006, is not warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).

2. Evidence received since the November 1975 Board decision is new and material, and the claim of service connection for a neck disability may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim to reopen a claim a claim of service connection for a neck disability, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

Regarding the claim for an earlier effective date for the grant of service connection for PTSD, as the March 2008 rating decision that is on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2010 SOC provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, August 2006 and May 2008 letters also provided the Veteran with general disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

All evidence relevant to the appellant's claims has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

A September 2003 rating decision denied the Veteran's claim of service connection for PTSD.  In his August 2010 VA Form 9, substantive appeal, the Veteran stated he was "unaware of and den[ied]" the receipt of any prior decision in this matter.  A review of the record found that the September 2003 rating decision and an accompanying notice letter were mailed to the Veteran at his address then of record (see July 2003 VA Form 21-526), and there is no indication that (after his claim but prior to the rating decision) he advised VA of a mailing address change and/or that the rating decision and notice letter were returned as undeliverable.  The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process, and that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity.  YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  Notably, at the Travel Board hearing, the Veteran testified that the representative "[he] originally started with . . . was supposed to have done the filing [of an NOD]," but was subsequently transferred and he did not know what happened to that paperwork.  Such testimony suggests that the Veteran was aware of the prior final rating decision, despite his earlier statements to the contrary.  [To the extent that the testimony alleges he may not have received the level of assistance he needed from his representative to appeal the September 2003 rating decision, the Board has no legal authority to correct any such deficiency.  The burden of filing a timely NOD rests with a claimant and/or his representative.  

Because the record clearly shows that a timely NOD was not filed as to the September 2003 rating decision, that decision is final based on the evidence of record at the time of issuance and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  At the Travel Board hearing it was explained to the Veteran (as he appears to not have understood) that because there was a prior final rating decision in the matter, to establish entitlement to an effective date prior to June 26, 2006, for the grant of service connection for PTSD it would have to be shown that there was CUE in the September 2003 final rating decision.  CUE in the prior rating decision has not been alleged; and the September 2003 final rating decision is a legal bar to an effective date prior to the date of that decision.  While the Veteran has expressed disagreement with the prior final determination, there is no legal authority for the Board to set aside the finality of that decision in the absence of an allegation (and showing) of CUE in that decision.   

What remains for consideration before the Board is whether following the September 2003 rating decision, and prior to June 26, 2006, there was any communication from the Veteran expressing an intent to reopen his claim and seek service connection for PTSD.  A close review of the record found that there was not; the earliest recorded expression of intent by the Veteran to seek service connection for PTSD after the September 2003 rating decision is in a statement received on June 26, 2006, in which he stated, "I want to re-open claim for Post Traumatic Stress Disorder."  Under governing law, generally (with exceptions none of which are here applicable) the effective date of an award based on a reopened claim following a prior final denial of the claim cannot be earlier than the date of receipt of the claim to reopen.  There is no statutory authority that would allow VA to grant the Veteran an effective date earlier than June 26, 2006, for the award of service connection for PTSD under the circumstances in this case, or for the reasons he has alleged.  

Accordingly, as a matter of law, the appeal seeking an effective date prior to June 26, 2006, for the grant of service connection for PTSD must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

New and Material Evidence to Reopen

A September 1974 rating decision denied the Veteran's claim of service connection for a neck disability on the basis that although the evidence clearly showed he injured his neck and received treatment for that injury in service, he did not have a residual disability.  The last final denial of the Veteran's claim for service connection for a neck disability was by a November 1975 Board decision, which upheld the September 1974 rating decision.  The Veteran was properly notified of that decision.  Accordingly, it is final.  38 U.S.C.A. § 7104.
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Evidence of record in November 1975 consisted of the Veteran's service treatment records (STRs) and the report of a July 1974 VA examination.  The STRs show that on October 15, 1972, the Veteran was seen complaining of pain in the back of the neck after he was involved in an automobile accident 1.5 hours earlier.  Physical examination and X-ray studies were negative, and there were no neurological symptoms.  The diagnosis was acute neck strain, and a cervical collar was prescribed.  Approximately nine days later, he continued to complain of neck and back pain and displayed limitation of flexion and lateral bending of the neck.  Later in October 1972, he complained of interscapular pain secondary to the removal of the neck collar; local heat was prescribed.  In December 1972, the Veteran complained of posterior neck pain for three days.  Physical examination showed no muscle spasm and his exterior ear canals were normal.  In January 1973, he returned with the same complaint and physical examination showed a tender left cervical region with range of motion within normal limits.  Cervical manipulation was prescribed.  In February 1973, the Veteran was examined for separation from service; clinical evaluations of his entire physical system, including the head, face, neck, scalp, and spine were normal.

On July 1974 VA examination, the Veteran's carriage was described as erect and his posture as good.  Physical examination showed no tenderness or paraspinal muscle spasm in the cervical area.  There was full range of motion in all directions and cervical muscle tone was described as normal.  X-rays of the cervical spine showed the vertebrae and intervertebral spaces to be normal with no evidence of fracture, dislocation or disc damage.  The bony structures were free of disease and the curvature was normal.  Neurological examination was also negative.

Evidence received since the November 1975 Board decision includes records from the Social Security Administration, which include private treatment records noting the Veteran's complaints of chronic neck pain and history of cervical disc herniation.  They also show that in April and May 2004, he underwent physical therapy to help manage his neck pain.  VA treatment records also note the Veteran's history of cervical disc herniation (see, e.g., December 2003 VA treatment record) and indicate that he receives private treatment for his neck-related conditions (see, e.g., December 2006 VA treatment record (noting that the Veteran is wearing a neck brace and scheduled for additional procedures at a private medical facility)).  At the April 2009 DRO hearing, the Veteran also testified that he has had ongoing problems with his neck since service and has had surgery performed on his neck.  He further indicated that although he had previously received private medical care for his neck, he now primarily received VA medical care.

The evidence received since the November 1975 Board decision is new, as it was not of record at the time of that decision.  Because the Veteran's claim of service connection for a neck disability was previously denied based essentially on a finding that he did not have a residual neck disability for which service connection could be granted, for the newly associated evidence to be material, it must tend to show that he has a neck disability.  As stated above, the newly associated evidence shows that the Veteran has a postservice history of neck pain, has a history of cervical disc herniation, and has undergone surgical procedures for his neck.  Such evidence establishes that the Veteran has a current neck disability, and thus addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a neck disability.


ORDER

An effective date prior to June 26, 2006, for the grant of service connection for PTSD is denied.

The appeal to reopen a claim of service connection for a neck disability is granted.

REMAND

It is the Veteran's contention that his current neck disability is related to the injury he sustained in service.  In light of the current state of the evidence, the Board finds that a VA medical examination/opinion addressing this matter is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Notably, when the RO reopened the Veteran's claim of service connection for a neck disability, they did not schedule him for a VA examination, finding that his STRs "[did] not show treatment for a neck condition" and that his February 1972 service separation physical examination was silent for any complaints, findings, treatment, or diagnosis related to the neck.  See July 2010 SSOC.  However, the Veteran's STRs do document that he sustained a neck injury in service and on at least three occasions thereafter complained of, and was treated for, neck pain.  As he now has a neck disability and has alleged continuous complaints of neck pain since service, the "low threshold" of McLendon is met, and a VA examination for a medical opinion is warranted.  

Regarding the claim of service connection for a back disability, in his August 2010 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board at his local RO.  The Board notes that this matter arose from a different pending appeal than that of his earlier effective date claim and claim to reopen, and consequently was overlooked/and not addressed at the January 2012 Travel Board hearing.  As the Veteran has indicated he desires a hearing before the Board at the Philadelphia, Pennsylvania RO in connection with his claim of service connection for a back disability, this matter must be remanded to provide such a hearing.  See 38 C.F.R. § 20.700 (A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person); see also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his neck disability.  The Veteran's claims file (to include this decision) must be examined in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current neck disability is related to his service, to include his neck injury/treatment for neck pain therein.  The examiner must explain the rationale for all opinions given.

2. 	The RO should then re-adjudicate on de novo review the reopened claim of service connection for a neck disability.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

3. 	Arrangements should also be made for the Veteran to be scheduled for a hearing before the Board at the RO in the matter of service connection for a back disability.  This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


